Citation Nr: 0327516	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  95-34 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
schizophrenia, evaluated as 50 percent disabling from 
November 1954 to October 1955; 10 percent disabling from 
November 1955 to December 7, 1971; and 30 percent disabling 
from December 8, 1971 to March 1975.  

2.  Whether clear and unmistakable error exists in the 
December 6, 1976 and October 1980 rating actions which 
assigned a 50 percent rating for schizophrenia.  

3.	Whether clear and unmistakable error exists in the July 
1986, July 1987, and November 1988 rating actions which 
assigned a 70 percent rating for schizophrenia.  

4.  Entitlement to an earlier effective date than January 27, 
1992, for the assignment of a 100 percent disability rating 
for schizophrenia.  


REPRESENTATION

Appellant represented by:  To be clarified

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Upon further review of the claims file, the Board finds that 
additional procedural development is warranted.  The record 
reveals that the RO has not produced a statement of the case 
as required by 38 C.F.R. § 19.26 (2002), even though the 
veteran expressed disagreement or dissatisfaction with that 
part of the RO's May 1999 rating decision which assigned an 
effective date of January 27, 1992, to the grant of a 100 
percent disability rating for service-connected 
schizophrenia.  In correspondence to the RO dated in 
September 1999, the appellant, through his former 
representative, expressed disagreement with the effective 
date that was assigned to the grant of a 100 percent 
disability rating for schizophrenia in the RO's May 1999 
rating decision.  Since the Board may not exercise 
jurisdiction on claims in the absence of a properly perfected 
appeal, the issue of entitlement to an earlier effective date 
for the grant of a total disability rating for service-
connected schizophrenia must be remanded for the issuance of 
a statement of the case.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995).  Although the Board has in the past referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appellant appointed R. Edward Bates, Attorney-At-Law, to 
represent him before the Department of Veterans Affairs (VA).  
However, VA has revoked Mr. Bates' authority to represent VA 
claimants, effective July 28, 2003.  This means that the 
Board of Veterans' Appeals, as well as other VA 
organizations, can no longer recognize Mr. Bates as the 
appellant's representative.  On remand, the RO must provide 
the appellant with an opportunity to appoint another 
representative.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should inform the appellant 
that he must appoint a representative, 
other than R. Edward Bates, Attorney-
at Law, if he wishes to be represented 
before VA.  An appropriate period of 
time should be provided for a 
response.  The RO should provide the 
appellant with blank copies of the VA 
forms that are used to appoint a 
Veterans Service Organization or an 
individual as the authorized VA 
representative.  

2.	The appellant and representative, if 
any, should be issued a statement of 
the case on the matter of an earlier 
effective date than January 27, 1992, 
for the assignment of a total 
disability rating for schizophrenia.  
If, and only if, the veteran files a 
substantive appeal in a timely manner 
to the issue of an earlier effective 
date for the assignment of a total 
disability rating for schizophrenia, 
should such issue be returned to the 
Board.  If any other benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



